Citation Nr: 1114580	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-02 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for a claimed back disorder.  

2.  Entitlement to service connection for a claimed bilateral hip disorder.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to November 1971.  He was awarded a Combat Action Ribbon and a Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the RO.

The Veteran requested a hearing with the Board in January 2007, but cancelled this request in September 2008. 



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested a hip or back disorder in service or for many years thereafter.  

2.  The currently demonstrated degenerative joint and disc disease of the cervical, thoracic and lumbar portions of the spine is not shown to be due to an injury or other event of the Veteran's period of active service; nor is any shown to have been caused by service-connected disability.  

3.  The currently demonstrated degenerative changes of the cervical, thoracic and lumbar portions of the spine is shown as likely as not to be aggravated by the service-connected bilateral knee and left ankle disabilities.  

4.  The Veteran currently is not shown to have a bilateral hip disability that is due to an injury or other incident of his period of active service or that was caused or aggravated by a service-connected disability. 



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by degenerative joint and disc disease of the cervical, thoracic and lumbar portions of the spine is not due to disease or injury that was incurred in or aggravated by active military service; nor may any arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).  

2.  By extending the benefit of the doubt to the Veteran, the Veteran's disability manifested by degenerative joint and disc disease the cervical, thoracic, and lumbar portions of the spine is proximately due to or the result of the service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).  

3.  The Veteran is not shown to have a bilateral hip disability that was incurred in or aggravated by service or was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in August 2004, prior to the initial adjudication of the claims, and in January 2006 and March 2006.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection including secondary service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  

The March 2006 letter provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claims were readjudicated in May 2006 and December 2006.  

The Veteran has not been prejudiced.  The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

The private medical records including records from the Veteran's chiropractor and physical therapist were obtained and associated with the claims folder.  

There is no identified relevant evidence that has not been accounted for.  The Veteran was afforded VA examinations in December 2004 and July 2009 to obtain medical evidence as to the nature and etiology of the claimed disabilities.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.310 were revised.  Under this provision, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected as well.  

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (effective prior to and from October 10, 2006).

The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective on October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added.

The new provisions of 38 C.F.R. § 3.310 (b) indicate that "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  




Analysis

The Veteran asserts that service connection for a bilateral hip disability and a back disability is warranted.  He reports suffering hip and back injuries due to a fall and resulting injuries during service.  

He also asserts that his hip and back conditions are caused by the service-connected ankle and knee disabilities.  

Essentially, service connection may be granted if the evidence establishes that the claimed disability is due to service or is caused or aggravated by a service-connected disability.   The initial question is whether there is evidence of a current disability.

Regarding the claimed bilateral hip condition, there is no showing of a current hip disability.      

The December 2004 VA examination report indicates that the examiner opined that the pain in the hip was actually pain referable to the low back.  An examination of the hips was normal.  There was no pain on motion.  The assessment was that there were no findings of any hip abnormality.  

The July 2009 VA examination report noted that the examiner found no evidence on physical examination or imaging to support an anatomic diagnosis for either hip joint.  

The examiner stated that the pain the Veteran reported was located in his low back and denied having  actual pain in his hips.   

The current symptoms of hip pain are not shown to be attributable to an identified event in service.  The Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.

Without a pathology to which the symptoms of pain can be attributed, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

While the Veteran's own statements that he has hip pain are competent because he is able to report observable symptoms, his lay assertions are not credible because they are inconsistent with earlier statements made by the Veteran.  

A lay person is only qualified to report on matters which are capable of lay observation.  They are not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran has not submitted any medical evidence which tends to support his lay assertions that he has a hip disability.  There is no medical evidence of record which shows that the Veteran has a current hip disability.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  

The preponderance of the evidence is against the finding that the Veteran has a current disability of the bilateral hips that can be linked to a disease or injury in service or to a service-connected disability.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a bilateral hip disability must be denied on this record.

Regarding the claim of service connection for a back disorder, the Veteran asserts that he has had back pain ever since the document fall during service.  He also asserts that his back is caused by the service-connected ankle and knee disabilities.  

Significantly, the service treatment records show that the Veteran fell from a water tower in October 1970.  The water tower was initially described being as 15 feet high.  Another record described the water tower as being 40 feet high.  

The Veteran sustained a fractured right ankle that was initially treated with closed reduction and a long leg cast.  An admission examination was within normal limits except for ecchymosis and swelling of the right ankle.  

The final diagnoses were that of trimalleolar fracture of the right ankle; mild traumatic arthritis of the right ankle; partial fibrous anklyosis of the right ankle; and healed wounds of the right and right long finger and right ankle.  There were no findings pertinent to the spine.  See the February 1971 medical board report and a February 1971 service treatment record.  

The Veteran was referred to the Physical Evaluation Board in August 1971.  He was transferred to the temporary disability retired list in November 1971.  

The separation examination report dated in November 1971 indicated that examination of the spine was normal.  The Veteran separated from service in November 1971.  

However, a spine or back condition was not diagnosed or identified in service.  More recently, the Veteran reported injuring his back in the fall in October 1970 and having had back pain since the injury.  See the Veteran's March 2006 statement.  

The Veteran is competent to testify as to an injury and as to observable symptoms such as back pain.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The record shows that the Veteran first reported having back symptoms when he filed his claim in 2004.  Significantly, the VA examination reports dated in June 1972 and July 1974 do not document that he had any complaints of back pain or findings involving the back.  The spine was not examined.  He did not report any back symptoms or impairment in connection with his March 1971 claim for VA compensation.  

The Veteran is competent to report having back symptoms such as pain, and his current statements are competent evidence and may serve to establish that he has had back pain since the fall in October 1970 during service .  

However, there is no evidence of a diagnosis pertinent to the spine until many years after service separation.  The degenerative disc and joint disease of the cervical, thoracic and lumbar portions of the spine were first diagnosed in 2004.  

A December 2004 VA examination report indicated that an x-ray examination revealed degenerative disc and joint disease of the cervical, thoracic and lumbar areas of the spine.  

Significantly, in a July 2004 statement, the Veteran's chiropractor stated that the Veteran had been treated for episodes of back pain since 1994.  Thus, service connection may not be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In addition, the Board finds that the more probative and persuasive evidence establishes that there is no nexus between this current back pathology and the documented injury or other incident in service.  

In connection with the July 2009 VA examination, the examiner opined that it was less likely than not that the Veteran's current degenerative joint disease of the spine was incurred during service or was caused by the fall he experienced in service.  

The examiner added that no specific back injury was documented in the service records and opined that it was more likely than not that the current severity of the back disability was solely due to the natural process of the disability.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  

In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that the guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.

The Court indicated that the claims file "[was] not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id. 
  
On this record, the Board finds that the July 2009 VA medical opinion has the greatest evidentiary weight as it reflects the most comprehensive and reasoned review of the entire evidentiary record.  

The VA examiner was able to review the claims folder including the service treatment record.  The examiner also assessed the Veteran's statements that he had had back pain ever since the fall in service.  

The Board points out that the examiner, as a medical doctor, has the skill and expertise to render an opinion as to whether the in-service fall caused the current back disability.  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The VA examiner also identified and discussed the reasons and bases for the medical opinion.  

For example, the VA examiner noted that there was no medical evidence of a back injury in service.  The Board finds this basis to be significant.  

The service treatment records show that the Veteran was hospitalized for several weeks after the in-service fall, but there is no indication in the treatment records that the Veteran reported having back symptoms or being treated for a back disability.  

There is no evidence of any treatment of a back disability until 1994, over 20 years after service separation.  The Board notes that this lengthy period with no evidence of pertinent diagnosis or treatment weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran submitted a statement, dated in April 2006, by Dr. W.D., a chiropractor, in support of his claim.  Dr. W.D. stated that he treated the Veteran for several years for moderate to severe degenerative disc and joint disease with osteoarthritis of the spine, a loss of cervical and lumbar curves, and wedged vertebra in the lower thoracic spine due to previous trauma.  

The Board finds that the April 2006 statement by Dr. W.D. to have limited probative value in this case.  The Board in this regard does not question skill or expertise of the chiropractor.  

However, this statement has limited evidentiary worth because there is no indication to what extent the claims folder including the related clinical information and medical history had been independently assessed for the purpose of preparing an opinion.  

There is no indication that Dr. D.W. reviewed the service treatment records which documented the injuries after the fall in service.    

The discussion of this type of information is critical in determining whether the current low back disability was caused by the in-service fall.  Such facts must be addressed to form a probative expert opinion as to the etiology of the low back disability.  See Nieves-Rodriguez, supra.  

The factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez- Toyens, supra; Prejean, supra.

For these reasons, the VA medical opinion dated in July 2009 must be afforded more evidentiary weight than the April 2006 opinion for the purpose of deciding this appeal.

The Veteran's own implied assertions that the back disability is related to the in-service fall are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence does not establish that the Veteran has the expertise to render a medical opinion.

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  The record shows that the Veteran has reported having back pain since the fall in service.  The Board has considered these statements.  

Even if the Board concedes that the Veteran had continuity of symptoms of back pain since service, the Veteran's claim still fails based upon the lack of medical nexus associating the continuity of symptoms to the current spine disability.

The provisions concerning continuity of symptomatology do not relieve the requirement that there be some medical evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

As discussed, there is competent evidence that the Veteran had symptoms of back pain in service and after service.  However, the more probative medical evidence establishes that the current spine disability is not related to the symptoms in service.  

There is no evidence of a diagnosis of a back disability until over 20 years after service separation.  There is medical evidence that establishes that the current spine disability is not related to the Veteran's active service. 

Therefore, for these reasons, the Board finds that service connection for a back disability on a direct basis is not warranted.  The preponderance of the evidence of record is against the Veteran's claim for service connection for a back disability on a direct basis.  Gilbert, 1 Vet. App. 49.  Accordingly, on this record, the claim must be denied.  

The Veteran also asserts that service connection is warranted for a back disability on a secondary basis.  He contends that the back disability is caused or aggravated by the service-connected right ankle, right ankle, left knee, and right knee disabilities.  

The Board finds that the more probative and persuasive evidence establishes that the current back disability was not caused or aggravated by the service-connected disabilities.  

The examiner who conducted the July 2009 VA examination opined that it was less likely than not that the service-connected disabilities including the ankle and knee disabilities caused the Veteran's current back disability as he had no significant limp and because there was no known association in the literature that demonstrated that a limp would cause back arthritis directly.  

The examiner also stated that it was also less likely than not that the service-connected disabilities aggravated the current back disability because the Veteran did not walk with a significant limp upon examination.  

A December 2004 VA examination report indicated that the examiner opined that it was not as likely as not that the degenerative joint disease and degenerative disc disease of the cervical, thoracic and lumbar spines were related to the Veteran's abnormal gait since abnormal gait was not known to cause degenerative changes in the vertebral column.   

Thus, there is no medical evidence which tends to establish that the service-connected ankle and knee disabilities caused the claimed back disability.  

The Veteran's own implied opinion that the low back disability is caused by the service-connected disabilities is afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Espiritu, supra.  

There is probative evidence that supports the Veteran's contention that the back disability is aggravated by the service-connected ankle and knee disabilities.  

In a July 2004 statement, Dr. D.W. opined that, with chiropractic certainty, the injury to the Veteran's ankle had altered his gait and affected the kinetic chain and produced recurrent knee, right hip and structural pelvic base instabilities.  

Dr. D.W. indicated that this caused further kinetic compensations and segmental dysfunction issues in the lumbar, thoracic, and cervical areas, which in turn, translated into postural stress.  

In a July 2005 statement, B.F., the Veteran's physical therapist, stated that the Veteran had a severe restriction in the range of motion of his right ankle which caused the Veteran to walk with a limp.  

The physical therapist indicated that this ankle restriction caused adaptive external rotation of the right hip and elevation of his pelvis on the right while walking and these biomechanical problems caused increased stress on the lumbar, thoracic and cervical areas and directly contributed to the Veteran's continued spinal pain symptoms.      

On review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current degenerative joint and disc disease of the cervical, thoracic and lumbar areas of the spine are aggravated by the service-connected ankle and knee disabilities.  

Here, there is probative medical evidence which weighs for and against the Veteran's claim of secondary service connection for a back disability based upon aggravation by the service-connected knee and ankle disabilities.    

Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection is warranted for the additional impairment of the degenerative changes of the lumbar and cervical portions of the spine caused by aggravation due to the service-connected disabilities.    




ORDER

Service connection for a claimed bilateral hip condition is denied.  

Service connection for degenerative changes of the lumbar and cervical portions of the spine due to aggravation of the service-connected disabilities is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
of Veterans' Appeals



Department of Veterans Affairs


